
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12


LA QUINTA
EXECUTIVE SUPPLEMENTAL RETIREMENT AGREEMENT


        This EXECUTIVE SUPPLEMENTAL RETIREMENT AGREEMENT is dated as of November
1, 2001, by and among LA QUINTA CORPORATION (the "Company"), LA QUINTA
PROPERTIES, INC. (the "REIT") (the Company and the REIT will be referred to
herein jointly as the "Employer") and FRANCIS W. CASH, an individual residing in
Colleyville, Texas (the "Executive").


W I T N E S S E T H:


        WHEREAS, the Executive is employed by the Employer as its Chief
Executive Officer; and

        WHEREAS, the assurance of the continued services and loyalty of the
Executive is essential to the future best interests of the Employer; and

        NOW, THEREFORE, in consideration of services performed and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:


ARTICLE ONE


        1.1.  Normal Retirement Benefits.    The Executive shall be entitled to
receive a supplemental lump sum retirement benefit of $8,638,000 (pre-tax) on
his 65th birthday.

        1.2.  Survivor Benefits.    In the event the Executive dies while
employed by the Employer and prior to a Change in Control, his wife (his
"Beneficiary"), if she survives him, shall be entitled to receive a lump sum
death benefit of $4,319,000 (pre-tax).

        1.3.  Vesting.    The Executive's normal retirement benefit shall become
fully vested when he reaches age 65 or upon a Change in Control. If the
Executive's employment is terminated by the Employer without Cause, or as a
result of the Executive's Disability, or by the Executive for Good Reason, the
Executive shall become fully vested in his normal retirement benefit and he
shall be entitled to receive 100 percent of his normal retirement benefit on his
65th birthday and payable as provided in Section 1.1. With the consent of the
Compensation Committee, the Executive may receive his normal retirement benefit
at any time after his termination of employment. If the Executive's employment
is terminated by the Employer with Cause or by the Executive without Good Reason
before he has reached age 65 and before a Change in Control, no benefits shall
be payable hereunder.

        1.4.  Definitions.    For purposes of this Agreement, the following
defined terms shall have the meaning set forth below:

        (a)  "Cause" shall mean that the Executive shall have committed an act
of fraud, embezzlement, theft, or any other act constituting a felony, involving
moral turpitude or causing material financial harm to the Employer;

        (b)  "Change in Control" shall mean

          (i)  any transaction, or series of transactions, including, but not
limited to any merger, consolidation, or reorganization, which results when any
"person" as defined in Section 3(a)(9) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act") and as used in Sections 13(d) and 14(d) thereof,
including a "group" as defined in Section 13(d) of the Exchange Act, but
excluding the Company, any subsidiary of the Company, and any employee benefit
plan sponsored or maintained by the Company or any subsidiary of the Company,
directly or indirectly, becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act) of securities of the Company representing more than 50%
of the combined voting power of the Company's then outstanding securities;

--------------------------------------------------------------------------------

        (ii)  when, during any period of 24 consecutive months the individuals
who, at the beginning of such period, constitute the Board (the "Incumbent
Directors") cease for any reason other than death to constitute at least a
majority of the Board; provided, however, that a director who was not a director
at the beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this Section; or

        (iii)  when the stockholders of the Company approve a plan of complete
liquidation of the Company; or an agreement for the sale or disposition of
substantially all the Company's assets other than a sale of the Company's health
care assets; or a merger, consolidation, or reorganization of the Company in
which stockholders of the Company immediately prior to the transaction own less
than 50% of the combined voting power of the surviving entity.

        (c)  "Disability" shall mean that illness or disability suffered by the
Executive which prevents him from performing services to the Employer for a
period of at least 120 days.

        (d)  "Employment Agreement" shall mean the Employment Agreement dated as
of March 22, 2000 between Meditrust Corporation and the Executive.

        (e)  "Good Reason" shall mean the following circumstances if not cured
prior to the expiration of a 30-day period after advance written notice by the
Executive:

          (i)  the assignment to the Executive of duties that are materially
inconsistent with the Executive's position or with his authority, duties or
responsibilities as contemplated by the Employment Agreement, or any other
action by the Employer or its successor which results in a material diminution
or material adverse change in such position, authority, duties or
responsibilities; or

        (ii)  any material breach by the Employer or its successor of the
provisions of the Employment Agreement.


ARTICLE TWO


        2.1.  Alienability.    Neither the Executive nor his Beneficiary shall
have any power or right to transfer, assign, anticipate, hypothecate, mortgage,
commute, modify or otherwise encumber in advance any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony or separate maintenance owed by the Executive
or his Beneficiary, or be transferable by operation of law in the event of
bankruptcy, insolvency, or otherwise.

        2.2.  Participation in Other Plans.    Nothing contained in this
Agreement shall be construed to alter, abridge, or in any manner affect the
rights and privileges of the Executive to participate in and be covered by any
pension, profit-sharing, group insurance, bonus or other employee plans which
the Employer may now or hereafter have.


ARTICLE THREE


        3.1.  Funding.    The rights of the Executive and of his Beneficiary
shall be limited to those of a general creditor of the Employer.

        The Employer's obligations to make payments under this Agreement,
however, shall not depend upon the Executive's insurability or the Employer's
ability to obtain life insurance or make other provision under this paragraph.

        3.2.  Change in Control.    In the event of a Change in Control, the
Employer shall pay to the Executive the supplemental lump sum retirement benefit
of $8,638,000 (pre-tax).

--------------------------------------------------------------------------------



ARTICLE FOUR


        4.1.  Benefits and Burdens.    This Agreement shall be binding upon and
inure to the benefit of the Executive and his personal representatives and
beneficiaries, and the Employer, and any successor organization which shall
succeed to substantially all of either the Employer's assets and business
without regard to the form of such succession.

        4.2.  Communications.    Any notice or communication required of either
party with respect to this Agreement shall be made in writing and may either be
delivered personally or sent by first class mail, as the case may be:

        To the Employer, addressed to the attention of the Compensation
Committee with a copy addressed to the attention of the General Counsel of the
Company.

        To the Executive, or to his Beneficiary, at the Executive's home address
as appearing on the records of the Employer.

        Each party shall have the right by written notice to the other party to
change the place to which any such notice may be addressed.

        4.3.  Governing Law.    This Agreement is subject to and shall be
governed by the laws of the State of Texas, to the extent not preempted by
federal law.

        4.4.  Waiver.    The failure of any party to require the performance of
any term in this Agreement or the waiver by any party of any breach of this
Agreement shall not prevent a subsequent enforcement of any term of this
Agreement or be deemed a waiver of any subsequent breach.

        IN WITNESS WHEREOF, the Company and the REIT have caused this Agreement
to be executed by their duly authorized officers and their corporate seal
affixed, duly attested, and the Executive has hereunto set his hand and seal as
of the day and year first above written.

    LA QUINTA CORPORATION
 
 
By:
 
/s/  DAVID L. REA      

--------------------------------------------------------------------------------

Title: CFO
 
 
LA QUINTA PROPERTIES, INC.
 
 
By:
 
/s/  DAVID L. REA      

--------------------------------------------------------------------------------

Title: CFO
 
 
/s/  FRANCIS W. CASH      

--------------------------------------------------------------------------------

Francis W. Cash


--------------------------------------------------------------------------------



QuickLinks


LA QUINTA EXECUTIVE SUPPLEMENTAL RETIREMENT AGREEMENT
W I T N E S S E T H
ARTICLE ONE
ARTICLE TWO
ARTICLE THREE
ARTICLE FOUR
